Title: To James Madison from Americanus, 16 April 1816
From: Americanus
To: Madison, James


                    
                        Washington City, April 16, 1816.
                    
                    
                        Letter No. III.
                        “If the system already devised, has not produced all the effects which were expected from it, new experiments ought to be made, when every effort to introduce among them (the Indian savages) ideas of exclusive property in things real as well as personal shall fail, let intermarriages between them and the whites be encouraged by the government. This cannot fail to preserve the race, with the modifications necessary to the enjoyment of civil liberty and social happiness. It is believed that the principles of humanity in this instance, are in harmonious concert with the true interests of the nation. It will redound more to the national honor, to incorporate by a humane and benvevolent policy, the natives of our forests in the great American family of freemen, than to receive with open arms the fugitives of the old world, whether their flight has been the effect of their crimes OR THEIR VIRTUES. I have the honor &c. Wm. H. Crawford.”
                    
                    
                        Sir I proceed now to enquire whether it would be desirable to give encouragement to our young men and women of the frontier country to intermingle with the savages for the purpose of improving the breed, of fitting them by and by to become members of the American Union, and of propagating the principles of civil liberty, by propagating mongrels between the American and the Squaw.
                        I do not wonder at such a notion being advanced by Mr. Secretary Crawford, who has practised so long in the neighborhood of the Creeks and the Cherokees, and who is well acquainted with the natives on the Oakfuskee and the head waters of Talipoosa; but a common man must have time to acquire this taste: as in the smoking segars and the chewing tobacco,

certain prejudices and loathings are to be overcome, before we can reconcile ourselves to a filthy custom, for the sake of social conformity. We have no details of Mr. Crawford’s plan, to enable us to judge of the specific temptations he means to hold out for the purpose of encouraging this species of prostitution. Whether our blooming lasses are to be paid in land or in money for thus selling their embraces to the idle, haughty, drunken, ferocious savage; some kind of remuneration must be held out, for I have no more conception of our people submitting to this motley intercourse, with a view of extending the enjoyment of “civil liberty and social happiness,” than I have of their intermarrying with the stinking negroes for the same benevolent purpose.
                        In truth, the absolute futility of any plan for civilizing these people, is shewn demonstrably by the facts stated in the report itself. The plan has been often tried in every way, but uniformly without success. You can no more convert an Indian into a civilized man, than you can convert a negro into a white man. The animal configuration and propensities are different.
                        But I will suppose for a moment that Mr. Secretary Crawford’s plan is carried into execution and that a couple of thousand or more, of intermarriages take place of the description he recommends. Our frontiers will then exhibit four or five thousand children with half savage, half civilized physiognomies. I beg to know of you, sir, who have intelligence and taste to understand the argument, whether it be not a national object of great importance to improve as much as possible the national physiognomy, and the impression on the countenance, of national beauty and civilization? Was not the introduction of small pox inoculation, and is not the introduction of Vaccine inoculation, highly prized in consequence of its abolishing the disfigured features that the small pox so frequently occasioned?
                        If this mark of the Savage on the forehead—if this mongrel, motley expression of civil and savage physiognomy could be eradicated in a generation or two, it might be patiently borne: but we know it can not. Let any man look at the strange, wild, forbidding, doubtful features of the person who boasts of his descent from the Princess Pocahontas, and let him ask himself “would I wish my child to look like this man?” I protest and vow with all seriousness that I would not. Then, look at the kind of disposition entailed in this instance upon the unfortunate offspring, like the sins of the parents visited upon the children to the third and fourth generation. The propensity to noisy, querulous, wordy warfare—the finding fault with every thing and every body to gratify a splenetic temper—the inclination to become a common scold, and the constant habit of behaving like one, so fully exemplified in this mongrel Legislator! Here is a specimen of Mr. Crawford’s cross between the civil and the savage man: and truly (saving the pun) a cross specimen the creature is. May Heaven in its mercy save us from Mr. Crawford’s crude plans, and the Indian face, and endless vixatory

orations of the descendant of Pocahontas! From such secretaries and such legislators good Lord deliver us!
                        But let us examine a little further this proposition of Mr. Crawford’s.
                        I would enquire whether it be prudent or patriotic to annihilate the comforts, the natural feelings, and honest propensities of our own people, of our own young men and maidens, for the purpose of trying another experiment to civilize those whom nature has made wild and uncivilized, and who remain untameable after the unsuccessful experiments of more than a century and a half? I would enquire where is the benevolence, the patriotism, the attachment to social happiness, in sacrificing our own people and their comforts to the pleasures of the Savage? Might not the wilderness that these people inhabit be converted into the flourishing habitations of the industrious white man, in half the time that would be required to civilize the Indian, even supposing it possible to do so at all? There is neither benevolence, or prudence, or practical knowledge, or patriotic feelings in thus recommending that our frontier inhabitants should be sacrificed in fact as to all the means of social happiness, for the purpose of improving the condition of their ferocious neighbors. These may be Talapoosa notions and feelings, they are certainly very wide of being those of an American Citizen.
                        Then the means necessary to be used, recommended by Mr. Crawford, are of the worst description of dishonesty “Let inter marriages between them and the whites (says this notable law-giver) be encouraged by the government.” Now, I say that government can give no encouragement, has not the means of giving encouragement, but by some direct or indirect method of paying or remunerating those white males or females who prostitute themselves to promote Mr. Secretary Crawford’s wild scheme. For it is absolutely incredible that any such marriages will ever take place by choice: the natural, the unsophisticated feelings of every young white man and woman, would sicken and revolt at the idea of such a strange connection. If they are encouraged to submit to it, the very lowest and most degraded alone will conform, and even they must be well paid for so doing.
                        The United States have no other means (I say again) of giving encouragement to such a scheme. That is, Mr. Secretary Crawford recommends, that government shall interfere to tempt by the love of gain, to pay, to bribe, our young men and women to commit prostitution, for the sake of adding to the comforts of the American savages! Who is there that does not deplore the frequency of illicit intercourse in our large cities? But the prostitution of a white woman to a white man is, virtue itself, compared to Mr. Crawford’s recommendation of yielding up the persons of our young woman, and that too for life, to the embraces of the savage, for the pay and reward of govermental encouragement; to which this benevolent and patriotic gentleman adds, the encrease of civil liberty and social happiness!!!

I wish Mr. Crawford would kindly instruct the world, in the quantum of civil liberty and social happiness enjoyed by an Indian squaw!
                        Sir, you are a wise man and a good man; if you be led astray, it is by amiable propensities, that call for public indulgence, though I wish you indulged them less yourself. But I appeal to the innate goodness of your heart, and I ask of you, did you ever know in the whole compass of private or political life, a proposal so disgustingly demoralizing? I want words to express my profound abhorrence of such a proposition, and I should shudder at the official importance given to it, if I did not feel perfectly secure in its utter impractibility. No! Mr. Secretary Crawford may stand forth the unfeeling unblushing advocate of bribery and prostitution, but he will find his filthy proposals treated with the execration they deserve by those whom he marks out as the victims of his flagrant want of sense, and his unnatural want of taste. But I have not yet done with Mr. Crawford. I have two other epistles to trouble you with on his behalf. For the present, accept sir, I pray you, my assurances of perfect consideration and great respect.
                        
                            Americanus.
                        
                    
                